DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicants arguments and amendments filed on 10/10/2022 are entered and reviewed. Accordingly the action is made final.

Claim Status: Claims 1-6, 8-18 and 20 are pending.
Claims 7 and 19 are cancelled.
Claims 1 and 13 are amended.
No claim is new.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellaboudy et al. (US Pat. Pub. No. 20210000006 “Ellaboudy”) in view of Papanikolopoulos et ai. (US Pat. Pub. No. 20190274257, “Papanikolopoulos”).

Regarding claim 1 Ellaboudy teaches  A system for identifying objects present within a field across which an agricultural vehicle is traveling ([0044] “Described herein are systems and processes for automated control of vehicles in agricultural and industrial environments. Some implementations may control movement of a vehicle (e.g., a tractor, a truck, or an all-terrain vehicle) and operation of an implement  [0046] For example, the state of objects (e.g., plants) in the environment may also be detected and monitored using sensors connected to a vehicle”) comprising:
 a transceiver-based sensor configured to capture point cloud data associated with a portion of the field present within a field of view of the transceiver-based sensor as the agricultural vehicle travels across the field ([0054] “The sensors 140 include one or more distance sensors 146 connected to the vehicle 110. For example, the one or more distance sensors may include a lidar sensor, a radar sensor, a sonar sensor, and/or a structured light sensor. For example, sensor data captured using the one or more distance sensors 146 may include a three-dimensional point cloud data reflecting the locations of objects in a vicinity of the vehicle 110”. Paragraph [0194] indicates the server  is transceiver based as it transceiver transmit the sensor data…..”[0194]…. For example, the distance sensor may be configured to output range data reflecting distances of objects with respect to the vehicle. For example, the distance sensor may be a radar sensor. For example, the distance sensor may be a lidar sensor. In some implementations, the distance sensor includes a lidar sensor and the range data includes point cloud data. ….. For example, the range data may be accessed 2510 via a wireless or wired communications interface (e.g., Wi-Fi, Bluetooth, USB, HDMI, Wireless USB, Near Field Communication (NFC), Ethernet, a radio frequency transceiver, and/or other interfaces”).;
a display device ([0097] “….For example, a processing apparatus may present 410 the map by displaying the user interface using a locally connected display device (e.g., a touchscreen)”)  and 
a controller communicatively coupled to the transceiver-based sensor and the display device (Fig. 1 element 130 connected to element 140) the controller including a processor and associated memory, the memory storing instructions that, when implemented by the processor (“[0050] The system 100 includes a processing apparatus 130. The processing apparatus 130 may include one or more processors having single or multiple processing cores. The processing apparatus 130 may include memory, such as random access memory device (RAM), flash memory, or any other suitable type of storage device such as a non-transitory computer readable memory. The memory of the processing apparatus 130 may include executable instructions and data that can be accessed by one or more processors of the processing apparatus 130”), configure the controller to: 
analyze the captured point cloud data to create a sparse point cloud, the sparse point cloud identifying at least one of a crop row or a soil ridge located within the portion of the field present within the field of view of the transceiver-based sensor ([0117] “FIG. 7 is flow chart of an example of a process 700 for filtering point cloud data from an agricultural environment for localization analysis. The process 700 includes filtering 710 the current point cloud data to consider only points in a zone of interest; detect 720 a drop row in the filtered current point cloud data”);

Even though Ellaboudy  teaches an image from a library of images stored in the associated memory based on the sparse point cloud (“[0117]…The process 700 includes filtering 710 the current point cloud data to consider only points in a zone of interest; detect 720 a drop row in the filtered current point cloud data; comparing 730 the current point cloud data to point cloud data of the map that is selected based on the motion sensor data; and match 740 the detected 720 crop row to a crop row in the map based on the comparisons of point cloud data. For example, the process 700 may be implemented using the system 100 of FIG. 1.” Process 740 matches sparse point cloud data with point cloud data of a map image stored in the associated memory. This map image is the claimed image. “ “[0112]…. In some implementations, the map data structure may be accessed 630 by retrieving the map data from a memory or other data storage apparatus (e.g., memory of the processing apparatus 130 of FIG. 1).” Here map image is accessed from memory.)  but doesn’t teach that the image is displayed.  
However Papanikolopoulos teaches initiate display of an image from a library of images stored in the associated memory based on sparse point cloud on the display device (Papanikolopoulos [0050] “[0050] Unmanned vehicle 12 may include at least one imaging device 14 for imaging crops 17, plurality of plants 18, or field 19. For example, imaging device 14 may image individual plants of plurality of plants 18 or portions or regions of individual plants, or may image more than one plant and its surrounding environment (for example, soil), or a portion or region of crops 17 or of field 19. …FIG. 1, in other examples, unmanned vehicle 12 may include a plurality of imaging devices 14. In some examples, imaging device 14 may include a memory (not shown) to store images.  [0058] “….. In some examples, output device 40 may include a display configured to display a representation of crop 17, plants 18, field 19, or a point cloud reconstruction or 3D thereof, or of one or more plant biometrics associated with respective plants. [0063] The example technique may optionally include generating, by processor circuitry 34, based on the images, a point cloud reconstruction of plants 18 (52)” Here  in step 50 the images 17, 18 and 19 are captured and stored in a memory. Step  54 generates a reduced point cloud or sparse point cloud from point cloud generated from the image 18. Paragraph [0058] displays plant 18 which came from memory and associated with sparse point cloud.)
Ellaboudy and Papanikolopoulos are analogous art as both of them are related to point cloud related to agricultural field.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ellaboudy to have the image (map image)  based on the sparse point cloud  displayed on the display device similar to displaying of image associated with sparse point cloud as taught by Papanikolopoulos.
The motivation for the above is to provide a visual indication of plant location.

Claim 13 is directed to a method and its steps are similar in scope and functions of the elements of the system claim 1 and also rejected with the same rationales as specified in the rejection of claim 1.

Regarding claims 2 and 14  Ellaboudy modified by Papanikolopoulos teaches wherein the captured point cloud comprises three-dimensional data and the sparse point cloud comprises two-dimensional data (Ellaboudy [0054] “The sensors 140 include one or more distance sensors 146 connected to the vehicle 110. For example, the one or more distance sensors may include a lidar sensor, a radar sensor, a sonar sensor, and/or a structured light sensor. For example, sensor data captured using the one or more distance sensors 146 may include a three-dimensional point cloud data reflecting the locations of objects in a vicinity of the vehicle 110”.
Papanikolopoulos [0064] “…..In some examples, the skeletonizing (54) may include generating two-dimensional (2D) orthogonal slices of the point cloud reconstruction, generating reduced points in each 2D slice, and combining the reduced points into a skeletonized reconstruction”).

Regarding claims 3 and 15 Ellaboudy modified by Papanikolopoulos teaches wherein the sparse point cloud provides an indication of a location of the identified at least one of the crop row or the soil ridge relative to agricultural vehicle (Ellaboudy [0119] “The process 700 includes detecting 720 a crop row based on the filtered current point cloud data. For example, detecting 720 a crop row may include performing Euclidean cluster extraction, least squares fitting of plant (e.g. tree) locations, outlier tree removal, and/or associating detected plants in a crop row. For example, the crop row may be a row of trees. For example, the crop row may be a row of vines (e.g. grape vines)”).


Regarding claims 4 and 16 Ellaboudy modified by Papanikolopoulos teaches  wherein, when analyzing the captured point cloud data, the controller is further configured to determine a characteristic associated with the at least one of the crop row or the soil ridge, the sparse point cloud including the determined characteristic (Ellaboudy [0195] “…..For example, the crop row may include a raised planting bed composed of soil structured to facilitate the planting of crop plants. For example, the process 2700 of FIG. 27 may be implemented to detect 2520 a crop row including a raised planting bed based on the range data. In some implementations, the range data may be filtered to isolate relevant position data for the crop row. For example, detecting 2520 a crop row may include filtering the range data (e.g., point cloud data) to consider only points in a zone of interest when detecting the crop row. For example, the zone of interest may be limited to a range of heights (e.g., from ground level to 4 feet to focus on tree trunks)”. Here “determined characteristic” is height).

Regarding claims 5 and 17 Ellaboudy modified by Papanikolopoulos teaches wherein the identified at least one of the crop row or the soil ridge comprises a plurality of crop rows, the characteristic comprising at least one of a height of, a volume of, a canopy coverage of, or a spacing between the plurality of crop rows (Ellaboudy [0195] “…..For example, the crop row may include a raised planting bed composed of soil structured to facilitate the planting of crop plants. For example, the process 2700 of FIG. 27 may be implemented to detect 2520 a crop row including a raised planting bed based on the range data. In some implementations, the range data may be filtered to isolate relevant position data for the crop row. For example, detecting 2520 a crop row may include filtering the range data (e.g., point cloud data) to consider only points in a zone of interest when detecting the crop row. For example, the zone of interest may be limited to a range of heights (e.g., from ground level to 4 feet to focus on tree trunks)……  In some implementations, two crop rows (a left crop row and a right crop row) that bound a lane the vehicle is positioned in on either side are detected ”).


Regarding claim 11 Ellaboudy modified by Papanikolopoulos teaches   wherein the image is retrieved from the memory of the controller (Ellaboudy [0208] “…..In some implementations, the image data may be accessed 2810 by retrieving the motion sensor data from a memory or other data storage apparatus. For example, the image data may be accessed 2810 as an input signal, which may represent each pixel value in a defined format, such as in a RAW image format or a YUV image format”).

Regarding claim 12 Ellaboudy modified by Papanikolopoulos teaches  wherein the agricultural vehicle comprises a sprayer (Ellaboudy [0231] “…..The vehicle 3210 may include an attached agricultural implement (e.g., a sprayer), and the vehicle 3210 may control the implement to perform a function (e.g., spraying water or pesticide) either or both of the left crop row 3202 and the right crop row 3204 as the vehicle 3210 moves along the length of the lane”).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellaboudy as modified by Papanikolopoulos and further in view of Eichhorn et al. (US Pat. Pub. No. 20190254223, “Eichhorn”).
Regarding claims 6 and 18, Ellaboudy modified by Papanikolopoulos teaches, wherein the identified at least one of the crop row or the soil ridge comprises the soil ridge ( Ellaboudy, Raised bed of soil is the soil ridge. “[0195]….For example, the process 2800 of FIG. 28 may be implemented to detect 2520 a crop row including one or more plants based on the range data. For example, the crop row may include a raised planting bed composed of soil structured to facilitate the planting of crop plants.” “[0195]….For example, the zone of interest may be limited to a range of heights (e.g., from ground level to 4 feet to focus on tree trunks)……  In some implementations, two crop rows (a left crop row and a right crop row) that bound a lane the vehicle is positioned in on either side are detected ”) but is silent about the characteristic comprising at least one of a height, a width, a residue coverage, or a weed coverage of the soil ridge.
Eichhorn teaches characteristic comprising at least one of a height, a width, a residue coverage, or a weed coverage of soil ridge ([0055] “……These sensors 14 can detect crop residue on top of the soil to exclude it from the height measurement of the seed furrow sidewall, thereby leaving only the height of soil sidewall as the seed furrow depth”).
Ellaboudy as modified by Papanikolopoulos and Eichhorn are analogous as they are from the field of detection of crop row.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ellaboudy as modified by Papanikolopoulos by having characteristic that comprises at least one of a height, a width, a residue coverage, or a weed coverage of soil ridge as taught by Eichhorn.
The motivation for the above is to include additional information that will aid for getting detailed and accurate information of crop row or soil ridge.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellaboudy as modified by Papanikolopoulos and further in view of Jochem et al. (US Patent publication: 20070271012, “Jochem”).

Claims 8 and 20,. Ellaboudy as modified by Papanikolopoulos  doesn’t expressly teach, wherein, when analyzing the captured point cloud data, the controller is further configured to determine a confidence value associated with the identified at least one of the crop row or the soil ridge. 
However, Jochem teaches, a controller is further configured to determine a confidence value associated with the identified at least one of the crop row or the soil ridge. (“[0035]….., The image data of FIG. 4A represents input data to the vision data processor 12 and the scan line profile of FIG. 4B represents illustrative data associated with the analyzer 24 or the confidence module 26. For example, the confidence module 26 can evaluate the first alignment of scan line segments 400 to crop rows 402 (of FIG. 4A) to have a confidence score exceeding a minimum threshold confidence score (in FIG. 4B)”   “[0024] The analyzer 24 may comprise one or more of the following: a definer 20, a search engine 22, and a confidence module 26. The definer 20 defines a candidate scan line profile for a corresponding heading and pitch of the imaging unit 10 or the vehicle. A search engine 22 searches candidate scan line profiles for a preferential scan line profile in a search space about the candidate scan line profile. A confidence module 26 may comprise a device for determining the reliability of the preferential scan line profile.”)
Ellaboudy as modified by Papanikolopoulos and Jochem are analogous as they are from the field of detection of crop row.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ellaboudy as modified by Papanikolopoulos to have the controller configured to determine a confidence value associated with the identified at least one of the crop row or the soil as taught by Jochen.
The motivation to include the modification is to help user visualize the quality of the detection of crop row so that the user can decide any other action is needed or not to get the detection data of crop row.
Ellaboudy as modified by Papanikolopoulos and Jochem teaches, the sparse point cloud including the determined confidence value. (Ellaboudy as modified by Papanikolopoulos detects sparse point cloud and Jochem is included to calculate the confidence value of the detected crop row.)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ellaboudy as modified by Papanikolopoulos and Jochem  and further in view of  Khorasani et al. (US Patent 9855894 “Khorasani”)

Regarding claim 9, Ellaboudy as modified by Papanikolopoulos and Jochem doesn’t expressly teach, wherein the controller is further configured to adjust a parameter of the displayed image based on the determined confidence value.
Khorasani teaches, the controller is further configured to adjust a parameter of the displayed image based on the determined confidence value. (Column 11 Lines 35-48: “As confidence values are received in graphics processing module 506, these values may represent sensor accuracy confidence that is less than 100%. As confidence values trend away from 100%, graphics processing module may, in one example, change the hue of the displayed vehicle image (e.g., from blue to red) in real time to represent a decrease in sensor confidence. The changes to the image may be incremental or gradual, depending on the application. In an illustrative embodiment, a graphical symbol may be displayed concurrently with the displayed image, indicating a numerical sensor confidence value (e.g., 0-100%). In one example, the graphics processing module may change the graphical symbol (e.g., hue) concurrently with the image during display.”)
Khorasani and Ellaboudy as modified by Papanikolopoulos and Jochem are analogous as they are from the field of processing display.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ellaboudy as modified by Papanikolopoulos and Jochem to have the controller further configured to adjust a parameter of the displayed image based on the determined confidence value as taught by Jochen.
The motivation to include the modification is to provide the confidence value of a crop row detection visually so that user can quickly understand the quality of detection. of crop row.

Regarding claim 10, Ellaboudy as modified by Papanikolopoulos, Jochem and Khorasani teaches, wherein the parameter comprises at least one of a texture, a hue, or a saturation of the displayed image. (Khorasani, Column 11 Lines 35-48: “As confidence values are received in graphics processing module 506, these values may represent sensor accuracy confidence that is less than 100%. As confidence values trend away from 100%, graphics processing module may, in one example, change the hue of the displayed vehicle image (e.g., from blue to red) in real time to represent a decrease in sensor confidence. The changes to the image may be incremental or gradual, depending on the application. In an illustrative embodiment, a graphical symbol may be displayed concurrently with the displayed image, indicating a numerical sensor confidence value (e.g., 0-100%). In one example, the graphics processing module may change the graphical symbol (e.g., hue) concurrently with the image during display.”)

Response to Arguments
Applicant’s arguments, see remarks Pages 5-6, filed 10/10/2022, with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.

Applicant argues, see remarks Page 6, “ Ellaboudy in view of Papanikolopoulos fails to disclose each and feature of independent claim 1. Specifically, Ellaboudy in view of Papanikolopoulos fails to disclose all of the recited controller functionality of claim 1. For example, claim 1 recites that the controller is configured to “initiate display of an image from a library of images stored in the associated memory based on the sparse point cloud on the display device.” The Office Action, on page 5, admits that Ellaboudy fails to disclose initiating display of an image associated with the sparse point cloud on the display device. To cure this deficiency, the Office Action cites to Papanikolopoulos. In this respect, Papanikolopoulos discloses an output device 40 having a display configured to display a point cloud reconstruction of crop 17, plants 18, or field 19. However, there is no disclosure, teaching, or suggestion that the output device 40 displays an image from a library of stored images based on a sparse point cloud. In this respect, Ellaboudy in view of Papanikolopoulos fails to disclose initiating display of an image from a library of images stored in a memory based on a sparse point cloud.”

Examiner replies, Ellaboudy Fig. 7 process 740 and  [0117]  teaches an image from a library of images stored in the associated memory based on the sparse point cloud. Process 740 matches sparse point cloud data with point cloud data of a map image stored in the associated memory. This map image is the claimed image.  Paragraph [0112] discloses the map image is retrieved from memory.  See Ellaboudy “[0112]…. In some implementations, the map data structure may be accessed 630 by retrieving the map data from a memory or other data storage apparatus (e.g., memory of the processing apparatus 130 of FIG. 1).” Here map image is accessed from memory.  However Ellaboudy  doesn’t teach that the image based on sparse point cloud is displayed. 
However Papanikolopoulos [0050] teaches initiate display of an image from a library of images stored in the associated memory based on sparse point cloud on the display device. See Papanikolopoulos [0050] “[0050] Unmanned vehicle 12 may include at least one imaging device 14 for imaging crops 17, plurality of plants 18, or field 19. For example, imaging device 14 may image individual plants of plurality of plants 18 or portions or regions of individual plants, or may image more than one plant and its surrounding environment (for example, soil), or a portion or region of crops 17 or of field 19. …FIG. 1, in other examples, unmanned vehicle 12 may include a plurality of imaging devices 14. In some examples, imaging device 14 may include a memory (not shown) to store images.  [0058] “….. In some examples, output device 40 may include a display configured to display a representation of crop 17, plants 18, field 19, or a point cloud reconstruction or 3D thereof, or of one or more plant biometrics associated with respective plants. [0063] The example technique may optionally include generating, by processor circuitry 34, based on the images, a point cloud reconstruction of plants 18 (52)” Here  in step 50 the images 17, 18 and 19 are captured and stored in a memory. Step  54 generates a reduced point cloud or sparse point cloud from point cloud generated from the image 18. Paragraph [0058] displays plant 18 which came from memory and associated with sparse point cloud.)
Examiner proposed to modify Ellaboudy to have the image (map image)  based on the sparse point cloud  displayed on the display device similar to displaying of image associated with sparse point cloud as taught by Papanikolopoulos. The motivation for the above is to provide a visual indication of plant location.

It is to note claim 1 can be rejected with 35 USC 103 as being unpatentable over Ellaboudy.  Ellaboudy Fig. 7 process 740 and  [0117]  teaches an image from a library of images stored in the associated memory based on the sparse point cloud. Process 740 matches sparse point cloud data with point cloud data of a map image stored in the associated memory. This map image is the claimed image.  Paragraph [0112] discloses the map image is retrieved from memory.  See Ellaboudy “[0112]…. In some implementations, the map data structure may be accessed 630 by retrieving the map data from a memory or other data storage apparatus (e.g., memory of the processing apparatus 130 of FIG. 1).” Here map image is accessed from memory. However Ellaboudy doesn’t teach that the image based on sparse point cloud is displayed in a same flow. 
 In a separate figure/flow Fig,4 step 410 of Ellaboudy teaches, a map image is displayed on the display. See Ellaboudy “[0097] The process 400 includes presenting 410 the map to a user in a user interface (e.g., a webpage) that enables the user to draw a path for the vehicle on the map. For example, the map may be presented 410 as an image.”
Therefore it would have been obvious to modify Ellaboudy to display the image based on sparse point cloud similar to displaying the map image in another flow of Ellaboudy for the purpose of presenting the user crop image from an existing image.

In response to applicant’s argument for claim 13, examiner refers applicant to the reply given above for claim 1 as applicant didn’t argue any additional point for claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612